Citation Nr: 1741571	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to September 30, 2013, a rating in excess of 30 percent from September 30, 2013, to March 23, 2017, and a rating in excess of 20 percent thereafter for cervical spine degenerative joint disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2013 rating decision increased the evaluation for cervical spine arthritis to 30 percent, effective September 30, 2013.  Additionally, an April 2017 rating decision decreased the evaluation for cervical spine arthritis to 20 percent, effective March 23, 2017.  See generally 38 C.F.R. § 3.105(e) (for a change in an evaluation of a service-connected disability to be considered a reduction, the change in evaluation must also result in a reduction or discontinuance of compensation payments currently being made).  As the RO did not assign the maximum disability ratings possible, the appeal for a higher evaluation for cervical spine arthritis remains before the Board and is recharacterized above.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeared for a hearing before the undersigned in November 2016.  The AOJ then had the Veteran report for another examination of his cervical spine.  Based on the examination findings the AOJ reduced the disability rating assigned for the cervical spine disability by way of an April 2017 rating decision.  A supplemental statement of the case was not issued as would have been appropriate in this case.   38 C.F.R. § 19.31 (2016).  The Board recognizes that waiver can be provided such that a supplemental statement of the case becomes unnecessary.  38 C.F.R. § 20.1304 (2016).  However, waiver is only applicable to evidence submitted by the Veteran or his representative.  Id.  In this case the new evidence is an examination report generated by VA and not something submitted by the Veteran.  Given the circumstances, the appeal must be remanded so that a supplemental statement of the case can be issued.  The Board regrets the additional delay but notes that denial of due process, to include when a supplemental statement of the case was not provided, is specifically noted by regulation as a reason for vacating a Board decision.  38 C.F.R. § 20.904 (2016).  Thus, decision by the Board is not appropriate at this time.  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case addressing the appeal for higher ratings for the service-connected cervical spine degenerative joint disease.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



